PER CURIAM.
Defendant appeals from an order of the associate circuit court which refused to satisfy a consent judgment. We dismiss. Section 512.180, RSMo.1986, governs appeals from cases tried in the associate circuit court. Because the petition in this ease requested damages of less than $5,000, defendant’s sole remedy after an adverse judgment was a trial de novo, not an appeal to the appellate court. Id.; State ex rel. JCA Architects, Inc. v. Schmidt, 751 S.W.2d 756, 758 (Mo. banc 1988); State ex rel. Benton v. Airport Limousine Service, 791 S.W.2d 482, 483 (Mo.App.1990). Appeal dismissed.